DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “a sweetener” in line 2.  It is unclear if this refers to “a sweetener” recited in Claim 1, line 1 or to an entirely different sweetener.
Claim 3 recites the limitation “the sweetener” in line 1.  It is unclear if this refers to “a sweetener” recited in Claim 1, line 1, “ a sweetener” recited in Claim 2, line 2, or to an entirely different sweetener.
Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. US 2014/0272068.
Regarding Claim 1, Prakash et al. discloses a method of enhancing the sweetness of a sweetener (‘068, Paragraph [0007]).  The method comprises combining the sweetener with about 50 ppm to about 200 ppm rebaudioside F (‘068, Paragraph [0039]), which overlaps the claimed rebaudioside F concentration range of about 60 ppm to about 90 ppm.  Where the claimed rebaudioside F concentration ranges overlaps ranges disclose by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of rebaudioside F concentration based upon the particular degree of sweetness desired by a particular consumer for the beverage to be consumed.  Prakash et al. also teaches the sweetener being a nutritive or non-nutritive sweetener (‘068, Paragraph [0026]).
Regarding Claims 2-3, Prakash et al. discloses the nutritive or non-nutritive sweetener being a sweetener other than a steviol glycoside (aspartame) (‘068, Paragraph [0231]).
Regarding Claim 9, the limitations “wherein combining the sweetener with about 60 ppm to about 90 ppm rebaudioside F results in an increase in sweetness ranging from about 1% to about 100% relative to the sweetness of the sweetener in the absence of rebaudioside F” are limitations with respect to the properties of the sweetener combined with rebaudioside F.  Prakash et al. teaches incorporating rebaudioside F in the claimed concentration amounts (‘068, Paragraph [0039]).  Where the claimed and prior art products are identical or substantially identical in structure of composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Furthermore, the claim indicates that the presence of adding rebaudioside F increases the sweetness in a range of about 1% to about 100% compared to the sweetener not having rebaudioside F.  This range of about 1% to about 100% encompasses any increase in sweetness level resulting from the addition of rebaudioside F.  Since rebaudioside F is a known sweetener, the presence of rebaudioside F in Prakash et al. necessarily reads on this claimed limitation.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 6-7 of the Remarks that Prakash teaches the sweetness enhancers being present at or below the sweetness recognition threshold and that Prakash generally teaches using sweetness enhancers such as rebaudioside but only at concentrations below the sweetener’s sweetness recognition threshold concentration.  Applicant contends that Prakash defines the sweetness recognition threshold concentration as the lowest known concentration of a sweet compound that is perceivable by the human sense of taste and argues that WO 2011/090709 teaches that the sweetness recognition threshold is approximately and argues that Prakash does not teach using rebaudioside F at a concentration above its taste recognition threshold concentration 30 ppm.
Examiner argues that Prakash teaches a particular example wherein the sweetness enhancer is rebaudioside F present in a concentration of about 30 ppm or less (‘068, Paragraph [0044]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.I.).  Prakash et al. teaches combining the sweetener with about 50 ppm to about 200 ppm rebaudioside F (‘068, Paragraph [0039]), which overlaps the claimed rebaudioside F concentration range of about 60 ppm to about 90 ppm.  Where the claimed rebaudioside F concentration ranges overlaps ranges disclose by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of rebaudioside F concentration based upon the particular degree of sweetness desired by a particular consumer for the beverage to be consumed.  Prakash et al. also teaches the sweetener being a nutritive or non-nutritive sweetener (‘068, Paragraph [0026]).  Additionally, WO 2011/090709 is not being relied upon in the rejection.  Additionally, Table 2 of WO 2011/090709 does not teach that rebaudioside F has a sweetness recognition threshold of 25 ppm as applicant asserts.  Therefore, these arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792